Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicants’ arguments, filed February 10, 2021, with respect to the rejections of claims 21, 27 and 34 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, news ground of rejection for claims 21, 27 and 34 are presented below.  
Claim 21 is rejected in view of Kolm (EP 2054944) and Roehrig (US 7,709,727).  Kolm, as cited in copending applications, discloses a signal-providing device that superimposes an AC signal onto the DC bus connecting the PV sources to an inverter.  This signal is received and demodulated to activate a switch associated with each PV source.  Kolm discloses an embodiment (fig 4-5) in which the switch is a bypass switch, thereby meeting the amended limitations of claim 21. 
Claims 27 and 34 is rejected in view of Wendt (US 2007/0164612 – a different Wendt reference than cited in the previous Action) and Allen (US 2009/0160258).  Regarding claim 27, the applicants should not that the claim defines the power module has having “output terminals configured to output power to the inverter”.  But there is no requirement in the claim that the switch (of the signal-providing device) is “arranged in a serial configuration” with the output terminals of the power module.  The claim recites the signal-providing device has a serial configuration but then omits defining where that configuration is located (with respect to the output terminals and inverter).  The Wendt reference can be overcome by clearly and explicitly reciting where the switch is located. 
does not impart into the claim any monitoring functionality that would be used to detect the decrease in current.  The only method step in the “in response to” paragraph is the “disabling of the one or more power modules”.  Wendt discloses that the opening of switch (fig 7, item 71) causes two actions: 1) the current flowing out of the power module to decrease (to zero); and 2) the disabling of the power module.  These two actions occur at the same time and it would be accurate to describe them as being “in response” to each other.  To overcome the Wendt reference, the applicants may consider explicitly defining a method steps of detecting a drop in current at the power module output terminal.  In addition, the applicant should amend the claim to explicitly define the location of the switch (as in claim 27).  Claim 34 only broadly recites that it is “disposed between the one or more power modules and the inverter”.  This is taught by Wendt (switch 71).  Wendt does not teach or suggest placing the switch in series on the DC bus coupling the power module output to the inverter input.  
Drawings
Figure 4 is objected to because the DC bus lines (410, 412) are not clearly shown as connecting the series-string, through the signal providing device (403), across the capacitor (408) and to the inverter (401).  The figure only connects the inverter to ground (414 to 410).  The bottom of the capacitor (408) is not coupled to ground as it is shown in figures 4A-B.  The upper rail (412) stops at the signal providing device (403); it should extend to the top of the capacitor and to the inverter.  

Claim Objections
Claim 21 is objected to because the grammar of the first two limitations is unclear.  These phrases would be clearer if the source/destination of power were written immediately after “input power” or “output power”.  For example, claim 21 should recite: 
receiving input, provided by a power generation source, at an input terminal of a power module, wherein the power module is one of a plurality of serially-connected power modules  
outputting output power to an inverter electrically coupled to the output terminals of the power module
and a “and from”/”and to” description of functionality).  And, now the applicants adding additional defining characteristics to these causes.  The applicants are requested to consider amending the claim to make it easier to read. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-23 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is indefinite because it is unclear if the “plurality of serially-connected power modules” are a distinct claimed limitation or not.
Claim 26 first recites “of a plurality of serially-connected power modules”.  This limitation suggests including the structure of this plurality.  But doing so conflicts with the method steps, which occur entirely within one power module.  The presence/absence of other power modules does not change the method of the one power module.  Whether these plurality of power modules are connected in serial or in parallel also has no effect on the method carried out within the one module.
Claim 26 then recites that the bypass mode “allowing current from at least one other power module … to pass through the power module”.  This limitation is structural and directed to what the bypass “allows”.  The bypass mode does not require the 
Then, the applicants’ arguments highlight “current from at least one other power module” and “to pass through the power module” (Remarks, page 6; original in bold).  This argument is accompanied by omitting “allows” from the bolded highlight and even the quotation marks.  The applicants appear to be arguing that the amendments to claim 21 overcome the previously cited references because current from another power module actually passes through the power module’s bypass.  This indicates that it is the applicants’ intent that the plurality of power modules are distinct claimed limitations that must be incorporated into the claim.  But the remarks do not address the breadth associated with “allows”, as it appears in claim 21.  The remarks suggest that the applicants are arguing that structure is missing from the cited art without explicitly stating if that structure is present within the claim or not. 
The claim is indefinite because it is unclear if the language of claim 21 refers to structure that is intended to exist around the power module (but isn’t required) or if the plurality of other power modules must exist (as apparently argued for in the remarks).  Claims 22-23 and 25-26 are similarly rejected as they depend from, and include the indefinite limitations of, claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21, 23 and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolm (EP 2054944) in view of Roehrig (US 7,709,727).  This rejection cites to the Kolm English translation, provided by the applicants in the IDS filed 7/20/20.
With respect to claim 21, Kolm discloses a method, with a plurality of serially-connected power generation sources (fig 4, 5.1-5.2; corresponding text), comprising: 
outputting, by output terminals of a power generation source (1-20) and to an inverter (ZR) electrically coupled to the output terminal of the power generation source, output power; 
monitoring, by a receiver (B) of the power generation source, for a signal received from a signal-providing device (C-D) electrically coupled to the inverter; and 
in response to receiving the signal;
causing to limit, by a controller (within B) of the power generation source, supply of the output power by the power module to the inverter (by closing A; bottom of page 2 of the English translation, paragraph that begins with “b) an enable module C, D …” ), and 
causing to enter, by the controller, the power module into bypass mode (by closing A) allowing current from at least one other power module of the plurality of serially-connected power modules to pass through the 
wherein the signal indicates that one or more electrical parameters of an electric grid is out of a predetermined specification (obvious; see below).  
Kolm discloses series connected power generation (PV) sources.  These sources monitor for a signal from the inverter and, upon receiving it, short circuit themselves (closing B).  This short circuit completes two functions:  A) it limits the output of the PV source (the source is bypassed and is no longer contributing to the series-string); and B) it bypasses the PV source.  
The last wherein clause is not further limiting.  The claim is directed to the method carried out within one power module.  The claim does not positively introduce the inverter or functionality carried out within it (detecting the grid and generating the signal).  Further support for this interpretation can be found in claim 22, which recites the actual generation of the signal and the detection of the grid’s electrical parameters. This means that these limitations are not present in claim 21.  This wherein clause, therefore, is descriptive of what the signal is “indicative” of and could represent.  Kolm discloses the signal and explaining what that signal is “indicative of” is not a modification of the prior art.  
Kolm does not expressly disclose the PV source is connected to a power module.  Its PV sources are directed connected in series to provide their summed voltages to the inverter (ZR).  Roehrig (fig 8-9; col. 7-11; col. 10, lines 56-57 states that the disclosure of figure 4 is applicable to figure 8) discloses that it is known to pair 
When combined, the reference teach the method step of: receiving, by an input terminal of a power module (Roehrig fig 9, top of 16b), of a plurality of serially-connected power modules (taught by Kolm and Roehrig), and from a power-generation source electrically coupled to the input terminal of the power module (Roehrig 14b), input power.
Kolm and Roehrig are analogous because they are from the same field of endeavor, namely PV power systems with serially-connected modules feeding a shared inverter.  At the time of the applicants’ earliest filing date, it would have been obvious to one skilled in the art to modify Kolm to include power modules, as taught by Roehrig.  The motivation for doing so would have been to pair a converter with each PV module to control output power (Roehrig; col. 9, lines 25-37), test the performance of the PV module (Roehrig; col. 9, lines 25-37), and/or perform maximum power point tracking (Roehrig; col. 9, last paragraph), as are all well known in the art.  See also MPEP §2143(A).
With respect to claim 23, Kolm discloses the signal-providing device (C-D) is part of the inverter (ZR).  The two components are next to each other, and this obviously make them “part” of the same component.  Drawing a box around them (to group them as part of each other) is within the level of ordinary skill in the art and does not result in any structural or functional modification of the reference.   
With respect to claims 25-26, what the signal is “indicative of” is not further limiting, as discussed above.  Thus, the combination teaches the one or more electrical .  
Claims 22 and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolm in view of Roehrig and Hadar (US 2008/0097655).  The art rejections of claims 25-26 are alternative rejections, should the applicants argue that the “indicative” language is intended to be further limiting. 
With respect to claim 22, Kolm discloses generating, by the signal-providing device, the signal (C injects a signal onto the line at D).  The combination does not expressly disclose that the signal is generated in response to detecting grid electrical parameters.  Hadar (fig 1-3; all text) discloses a solar power system that includes the method of monitoring, by a receiver (203) of a power module (200n), for a signal received from a signal-providing device (104) electrically coupled to an inverter (103) and generating a signal to cause a power module to limit its output power (par 27, 34), where the signal is generated in response to detecting that the one or more electrical parameters is out of the predetermined specification (par 27, 34).  
The combination and Hadar are analogous because they are from the same field of endeavor, namely solar power systems with PV control signals sent from a downstream device.  At the time of the applicants’ earliest filing date, it would have been obvious to one skilled in the art to modify the combination to have its signal generated in response to a grid fault, as taught by Hadar.  The motivation for doing so would have been the use of a known technique to improve similar devices in the same way.  MPEP §2143(C).  The combination already discloses sending the signal to control the on/off states of the PV power modules.  Modifying the combination, to include an additional 
With respect to claims 25-26, Hadar discloses the one or more electrical parameters of the electrical grid being out of the predetermined specification is indicative of an islanding condition (par 34) and the inverter being disconnected from the grid (par 34).  It is noted that an islanding condition is defined as when the inverter is disconnected from the grid.  This makes claims 25-26 identical in scope.
Claims 27- 30, 33-35 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wendt (US 2007/0164612) in view of Allen (US 2009/0160258).
With respect to claim 27, Wendt discloses a system (fig 7; par 53, 62-64) comprising: 
a power-generation source (11-12); 
a power module (31) coupled to the power-generation source; 
an inverter (20); 
a signal-providing device (71) external to the power module and electrically coupled to the inverter, the signal-providing device comprising a switch disposed between the power module and the inverter and arranged in a serial configuration with the power module (71 is in series with 31 on line 70); 
wherein the power module comprises: 
input terminals (left side of 31) configured to receive power from the power-generation source, 

a receiver (obvious within 31; to receive the power on 70) configured to receive and monitor a signal from the signal-providing device, and 
a controller (obvious within 31; see analysis of par 53 below) configured to enable and disable the power module according to the signal received by the receiver (par 63; the signal is operating power supplied to the power module), 
wherein enabling the power module comprises supplying power to the inverter (the signal provides operating power to enable the power module to cause it to convert and output power), and 
disabling the power module comprises limiting output power to the inverter (the absence of the signal disables the power module and stops all conversion functionality); 
wherein the signal-providing device is configured to transmit the signal to the power module using the switch (the switch 71 transmits or denies operating power to the power module; par 63); and 
wherein the signal-providing device is configured to open the switch in response to an electrical parameter sensed at an output of the inverter being out of a predetermined specification (par 63, last sentence, the switch can be opened “whenever required”; or par 64, “during service activities” indicates that the switch can be manually activated).

Wendt discloses the switch is opened “whenever required” (par 63) or for “service activities” (par 64).  Both satisfy the limitation that the signal-providing device is “configured to open the switch in response to an electrical parameter sensed at an output of the inverter being out of a predetermined specification”.  It is noted that the claim positively recites the inverter, but does not recite an inverter output, a parameter sensing device within the inverter, or some comparator device within the inverter to determine when the sensed parameter is in/out of specification.  The wherein clause does not impart these structural limitations into the claim where the rest of the body only broadly refers to the inverter by its generic name.
Further, the signal-providing device is only defined as comprising a switch.  It has no other parts (no controller or device to decide when to control the switch).  The phrase “configured to open the switch” is structural and directed to what functionality the claimed structure can complete without further modifications (the functionality itself is not claimed).
The Wendt switch is opened when required or during service.  Both of these establish that the signal-providing device has the structure necessary to be “configured to open” the switch.   The rest of the claim is directed to timing that does not further limit the structure of the signal-providing device, the switch, or the inverter. 

Wendt and Allen are analogous because they are from the same field of endeavor, namely photovoltaic power systems with inverters feeding a grid.  At the time of the applicants’ earliest filing date, it would have been obvious to one skilled in the art to configure the Wendt switch to open upon a detected islanding event, as taught by Allen.  The motivation for doing so would have been to protect the system and inverter.  The skilled artisan would have understood that an islanding condition satisfies the “whenever required” condition for opening the Wendt switch. 
With respect to claim 28, Wendt discloses the power-generation source coupled to the power module is a photovoltaic power source (par 62). 
With respect to claim 29, Wendt discloses the power module comprises a DC/DC converter (item 31, par 62).
With respect to claim 30, Wendt discloses the power module, when disabled, is configured to cease conversion of power from the input terminals to the output terminals of the DC/DC converter (par 62-63).  When Wendt’s converter is disabled, it ceases conversion.  This is because opening switch 71 removes its operating power.  The skilled artisan would have understood that “disabled” and “cease conversion” are redundant. 

Wendt discloses that the bypass route short circuits the output terminals.  The claim only broadly indicates that the bypass route is “configured to carry current”.  The applicants should note that the phrase “configured to” is structural (it is not functional).  The Wendt bypass is an electrical conductor, which gives it the structural ability to carry current.  The applicants have not addressed or rebutted this interpretation. 
The Wendt bypass is “activated” closed to disable the power module (par 67).
With respect to claim 33, Allen discloses the electrical parameter being out of the predetermined specification is indicative of an islanding condition (par 44).
With respect to claim 34, Wendt and Allen combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claim 27.  The references are analogous, as discussed above.  Wendt discloses that “whenever required” (i.e. the islanding event in Allen), switch 71 is opened.  This satisfies the “opening” step.  Next, the Wendt converter is disabled and its output current decreases (to zero).  This satisfies the “in response to” limitation, including the “disabling” method step.  When the Wend converter is disabled, its output is “limited”, as required by the first wherein clause.  Allen discloses the last wherein clause, as discussed above. 
With respect to claim 35, Wendt discloses wherein disabling the one or more power modules comprises stopping a supply of power to the inverter (fig 7).  With one power module, and that one power module being disabled, there is no longer any power supplied to the inverter. 
With respect to claim 38, Allen discloses shutting down the inverter (par 44; the “anti” in anti-islanding).  Further, with just one power module, when it is disabled, the inverter no longer has any power to invert.  It would have been obvious to disable an inverter with no input.
Claims 31 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wendt in view of Allen and Kolm.
Wendt discloses the power module (a DC/DC converter 31) that is disabled, but does not expressly disclose that disabling the power module comprises activating a bypass path.  Kolm discloses a PV system that includes an inverter sending an enable/disable signal upstream to PV modules (fig 4-5; see art rejection of claim 21).  To disable a PV module, a bypass path is activated (closing switch A).
The combination and Kolm are analogous because they are from the same field of endeavor, namely PV power systems that disable upstream components.  At the time of the applicants’ earliest filing date, it would have been obvious to one skilled in the art to modify the combination to include the bypass path, as taught by Kolm.  The motivation for doing so would have been to keep the rest of the PV array functioning.
Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wendt in view of Allen and Mumtaz (US 2007/0133241).
The combination teaches the anti-islanding functionality, but does not expressly disclose disconnecting the inverter.  Mumtaz discloses that after an islanding condition is detected, disconnecting the inverter from an electrical grid (par 4, namely the last 2 sentences).  
The combination and Mumtaz are analogous because they are from the same field of endeavor, namely PV system inverters and islanding detection.  At the time of applicants’ earliest filing date, it would have been obvious to one skilled in the art to modify the combination to have its inverter disconnected from the grid, as taught by Mumtaz.  The motivation for doing so would have been to protect the inverter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836